812 F.2d 1339
Darrell BURCH, Plaintiff-Appellant,v.APALACHEE COMMUNITY MENTAL HEALTH SERVICES, INC., et al.,Defendants-Appellees.
No. 85-3843.
United States Court of Appeals,Eleventh Circuit.
March 5, 1987.

Richard M. Powers, Tallahassee, Fla., for plaintiff-appellant.
Robert C. Crabtree, Lloyd Monroe, Tallahassee, Fla., for Apalachee Community Mental Health.
Walter M. Meginniss, Eric J. Taylor, Asst. Attys. Gen., Tallahassee, Fla., for Williams, Potter, Parker, Sweet, McCormich, Pandya, Chou, Harrison, Daniel and Stephens.
Appeal from the United States District Court for the Northern District of Florida;  William Stafford, Chief Judge.


1
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges*.


2
(Opinion December 3, 1986, 11 Cir., 1986, 804 F.2d 1549)

BY THE COURT:

3
A majority of the judges in active service, on the court's own motion, having determined that this case be reheard en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of June 8, 1987, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Elbert P. Tuttle has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)